



COURT OF APPEAL FOR ONTARIO

CITATION: Holland v. Hostopia.com Inc., 2015 ONCA 762

DATE: 20151110

DOCKET: C56448

Strathy C.J.O., LaForme and Tulloch JJ.A.

BETWEEN

Sean Holland

Plaintiff/Appellant

and

Hostopia.Com Inc.

Defendant/Respondent

Craig Colraine and Chris Kalantzis, for the appellant

George Avraam and Jeremy Hann, for the respondent

Heard: May 14, 2015

On appeal from the judgment of Justice John MacDonald of
    the Superior Court of Justice, dated December 7, 2012.

Strathy C.J.O.:

A.

Introduction

[1]

The appellant accepted a written offer of employment, which contained a
    statement that he would be required to sign an employment agreement. He started
    work. Nine months later, he was presented with an employment agreement, which
    he signed. That agreement provided for termination by notice under the
Employment
    Standards Act
,
2000
, S.O. 2000, c. 41 (
ESA
).

[2]

His employment was terminated without cause seven years later. The
    employer paid him an amount that was at least equal to his
ESA
entitlement.
    The trial judge dismissed his action for wrongful dismissal, holding that his
    damages were limited to the minimum amounts set out in the
ESA.

[3]

These reasons explain why, in my view, his damages were not confined to
    the
ESA
amounts and he was entitled to common law reasonable notice or
    damages in lieu. While I would allow the appeal in part on this basis, I do not
    accept the appellants submissions that the trial judge erred in rejecting some
    of his claims for commissions.

B.

The Facts

[4]

The appellant was hired by the respondent as a National Account Manager,
    a sales position, pursuant to an offer of employment contained in a two-page
    letter dated May 13, 2003 (the Offer Letter).

[5]

The Offer Letter described the essential terms of employment, including
    salary ($75,000 per year), commissions, benefits and vacation. The offer could
    be accepted by returning a signed copy of the letter and the subsequent
    signing of an employment agreement.

[6]

The letter said nothing about the appellants entitlement to notice of
    termination. Nor did it contain details of his commissions.

[7]

The appellant signed the letter, indicating his acceptance of the offer,
    on June 9, 2003.

[8]

On the same date, the appellant signed a Code of Business Conduct and a
    Proprietary Rights Agreement. The latter contained a 6-month non-competition
    provision and a 12-month non-solicitation provision. Neither document dealt
    with termination or notice periods.

[9]

Some nine months later, the appellant was presented with a six-page
    Employment Agreement, dated February 18, 2004, which he signed on March 8, 2004
    (the Employment Agreement).

[10]

The
    Employment Agreement recited that the respondent had agreed to employ the
    appellant subject to the terms and conditions set out therein. The operative
    provisions were preceded by a recital that the agreement was made in
    consideration of the Employees employment by Hostopia and the compensation
    paid to the Employee from time to time while so employed.

[11]

Much
    of the Employment Agreement was boilerplate. The contentious provision is
    clause 4.3, which allowed the respondent to terminate the appellant without
    cause or notice, provided it paid him in lieu of notice in accordance with the
ESA
.

[12]

The
    Employment Agreement had two express terms that varied the terms of the two
    documents signed along with the Offer Letter. Those new terms doubled the
    non-competition period to one year and the non-solicitation period to two
    years.

[13]

In
    the Employment Agreement, the appellant acknowledged that he had read the agreement,
    understood its terms, was under no duress and knew he had the right to obtain
    independent legal advice and had either obtained such advice or waived it.

[14]

In
    addition to the Offer Letter and the Employment Agreement, the appellant signed
    a series of annual commission plans. The validity of these agreements is acknowledged,
    but their interpretation is at issue. At the time of the termination of his
    employment, the appellants commission entitlement was governed by a Non-Salary
    Compensation Memorandum. It set out the commissions to which he was entitled if
    he attained certain sales figures.

[15]

The
    appellant was entitled to a Strategic Account Bonus if one of his new
    accounts generated more than a defined revenue threshold for more than three
    consecutive months. This bonus was payable only if the appellant was an
    employee in good standing at the time he claimed it. As well, he was entitled
    to commissions on revenue that was booked by the respondent on his accounts.
    Details of these commissions are set out below.

[16]

The
    appellants employment was terminated by the respondent on February 28, 2010,
    nearly seven years after he was hired. At the time of termination, he had been
    working on finalizing an agreement with a potential new customer, EarthLink.
    The customer had not been signed up as a new account at the time of his
    termination. Subsequently, the customer signed a non-binding letter of intent
    in July 2010 and a formal contract on October 15, 2010, effective October 1,
    2010.

[17]

On
    termination, the appellant was paid accrued vacation pay, commissions for the
    months of January through March 2010, and the sum of $40,756.81 for payments
    in lieu of notice. The calculation of the latter amount is not entirely clear
    on the evidence. It was agreed at trial that it was at least the amount of his
ESA
entitlement to severance and termination pay.

[18]

About
    three months after his termination, the appellant found a new position, with
    similar terms of employment, including the same salary and a commission program.
    He did not receive commissions until some time after he began the new job.

[19]

He
    sued the respondent, claiming damages for wrongful dismissal, including the
    loss of the commissions he said he was owed on the EarthLink contract. The
    trial judge dismissed his action in its entirety. I turn to his reasons for
    doing so.

C.

The Trial Judges Reasons

[20]

There
    were two key issues at trial. The first was whether the appellant was bound by
    the term of the Employment Agreement regarding notice of termination. Was he
    limited to his rights under the
ESA
or was he entitled to reasonable
    notice at common law or damages in lieu? The resolution of this issue would
    impact his entitlement to commissions earned during the notice period.

[21]

The
    second key issue was his entitlement to commissions on sales he was working on
    at the time of his termination, including in particular the EarthLink deal. There
    was conflicting evidence about the appellants contribution to securing the EarthLink
    account.

[22]

The
    key witnesses at trial were the appellant and his former supervisor (who had
    since left the respondents employ) on the one hand, and the respondents
    former CEO on the other hand. The trial judge preferred the evidence of the latter.
    He described him as the most credible and persuasive witness, who had no
    interest in the outcome of the case and whose evidence, unlike the appellants,
    was generally consistent with the documentary evidence.

[23]

The
    trial judge rejected the appellants argument that the Employment Agreement was
    void for lack of fresh consideration because he was already bound by the
    employment agreement contained in the Offer Letter. He found that the two
    agreements were interrelated and together constituted a single contract of
    employment. There was consideration for the contract as a whole, which had
    contemplated the acceptance process to which the plaintiff had agreed. The two
    agreements were consistent and one did not negate the other. The appellant
    admitted he had signed the second agreement after quickly reading it. The trial
    judge inferred that he did so because he knew that the Employment Agreement was
    the second part of his acceptance of the offer of employment, a process to
    which he had agreed when he signed and returned the Offer Letter. He made no
    attempt to clarify anything in the document, did not object to any part of it,
    and simply signed it.

[24]

The
    trial judge distinguished this courts decision in
Hobbs v. TDI Canada Ltd.
(2004), 246 DLR (4th) 43. There, this court found there was no
    consideration for an agreement entered into after the commencement of
    employment, when the employee had already accepted employment based on an offer
    letter. Unlike this case, the trial judge said, in
Hobbs
the offer had
    not been presented to the employee as the introductory part of the more
    extensive contract of employment that was to follow at a later date. Nor was
    there anything in the offer letter in that case suggesting that the employee
    would be required to sign another document that would form part of the
    agreement.

[25]

The
    trial judge found the facts of this case were different from
Hobbs
. Here,
    the Offer Letter was presented to the appellant as the introductory part of the
    more extensive contract of employment, with another part to be signed subsequently.
    Further, he held, both documents are consistent. One does not negate the other.

[26]

He
    concluded:

The result is, I find, that there was valid consideration for
    both parts of the one contract of employment. Stated differently, consideration
    for the contract as a whole is proven by reason of the communicated and agreed
    acceptance process, which led to two closely interrelated documents comprising
    one contract of employment.

[27]

The
    trial judge accepted the respondents evidence that the appellant was
    terminated for poor sales performance and for no other reason. He rejected the
    appellants assertion that the respondent terminated him to avoid paying the EarthLink
    commission. He found that there was no deal with EarthLink at the time of the
    appellants termination and it would be many months before a deal was
    finalized.

[28]

Much
    of the evidence at trial centred on the issue of whether the appellant had
    secured the EarthLink contract before the termination of his employment and how
    much he had been responsible for securing the deal. The trial judge found
    against the appellant on this critical issue. Not only was there no documentary
    evidence of an agreement being in place at the time of his termination, the
    evidence was inconsistent with that claim. Following his termination, the
    appellant attempted to negotiate an agreement with the respondent to permit him
    to continue to work on the EarthLink deal. As he said in an email to the
    respondent after his termination, he would hate to lose this deal knowing [he
    could] get it back on track. This conduct was inconsistent with his assertion
    that there was a done deal at the time.

[29]

The
    trial judge found that the appellants contribution to the EarthLink deal was
    limited. He did not find the opportunity, he worked together with a large team
    on the deal, and much of the critical work to secure the account was done after
    he was terminated. The appellants work probably contributed no more than 15 percent
    to the outcome and this occurred during the preliminary stages of a protracted
    process.

[30]

Having
    found that the Offer Letter and the Employment Agreement were part of one
    contract, the trial judge found that the termination provision of the latter
    was sufficiently clear. Employers may referentially incorporate the provisions
    of the
ESA
into an employment contract:
Machtinger v. HOJ Industries
    Ltd.
, [1992] 1 SCR 986.

[31]

The
    parties agreed that if the
ESA
was applicable, the appellant was
    entitled to 12.67 weeks of base salary and commissions. The trial judge found
    that the amount paid by the respondent on termination was at least as much as
    he was entitled to. Accordingly, having found the termination provision
    enforceable, and the appellant having been paid at least as much as he was
    entitled to, he dismissed the action.

[32]

For
    the sake of completeness, the trial judge stated his conclusions on the other
    issues. I will discuss those conclusions later in these reasons. For now, the
    following summary will suffice.

[33]

First,
    but for the termination provisions of the Employment Agreement, the appellant
    would have been entitled to damages for the period of reasonable notice, based
    on all aspects of his compensation package, including the loss of commission
    entitlement. He found that reasonable notice was eight months, bearing in mind
    the factors from
Bardal v. Globe and Mail
, [1960] O.W.N. 253 (H.C.),
    the speed with which the appellant obtained equivalent employment, and that
    there was a gap in respect of commission earnings at the new employer.

[34]

Second,
    the terms of the commission plan precluded a claim for commissions on the
    EarthLink account because the contract was signed after the termination of the
    appellants employment, the revenues from the account were not booked until
    after the expiry of the notice period and the appellant was not an employee in
    good standing when he claimed the commissions.

[35]

Third,
    although the appellant would not be entitled to commissions for EarthLink, he
    would have been entitled to all aspects of his compensation package, including commissions
    booked in respect of other transactions during that period, but for the
    termination provision in the Employment Agreement.

[36]

Fourth,
    the appellant was not entitled to damages based on unjust enrichment. The
    appellant suffered no deprivation because he received salary for the work he
    did on the EarthLink account. In any event, the combination of the termination
    provision in the Employment Agreement and the Commission Plan were juristic
    reasons for the enrichment.

[37]

Fifth,
    and finally, if the termination provision did not apply, damages based on eight
    months notice would be calculated as the salary, commissions and bonuses he
    would have received in that time, less the amounts paid by the respondent on
    termination and the earnings from his new employer during that period.

D.

The Issues

[38]

The
    issues necessary to the determination of this appeal, and as framed by the
    appellant, are as follows:

1)

the
    enforceability of the termination provision in the Employment Agreement;

2)

reasonable
    notice;

3)

the
    appellants entitlement to commissions;

4)

the
    appellants entitlement to compensation based on unjust enrichment;  and

5)

damages.

[39]

Before
    addressing those issues, it is appropriate to consider the applicable standards
    of review.

E.

THE STANDARDS OF REVIEW

[40]

The
    standard of review is particularly important because of the trial judges
    significant findings of fact and his interpretation of the contract. There are,
    in my view, three applicable standards of review.

[41]

First,
    the issue of the enforceability of the Employment Agreement  an issue of
    contract formation  is reviewable on a standard of correctness as to questions
    of law and palpable and overriding error for questions of fact:
Sattva
    Capital Corp. v. Creston Moly Corp.
, 2014 SCC 53, [2014] 2 S.C.R. 633;
Housen
    v. Nikolaisen
, 2002 SCC 33, [2002] 2 S.C.R. 235.

[42]

Second,
    the appellants entitlement to commissions is a question of contract
    interpretation. In
Sattva,
at para. 50, the Supreme Court established
    that contractual interpretation is reviewed by appellate courts as a mixed
    question of fact and law: see also
Housen
. Absent an extricable error
    of law, a trial judges interpretation of the contract attracts deference, as
    it requires a court to apply the principles of contractual interpretation to
    the words of the contract, in the context of the factual matrix.

[43]

The
    appellants entitlement to commissions involved issues of mixed fact and law
    and is subject to review for palpable and overriding error, unless the trial
    judge made an extricable error in law, in which case the standard of review is
    correctness:
Sattva
;
Housen
. An extricable legal error in
    this context includes 
the application of an incorrect principle,
    the failure to consider a required element of a legal test, or the failure to
    consider a relevant factor:
Sattva
, at para. 53,
    referring to
King v. Operating Engineers Training Institute of
    Manitoba Inc.
, 2011 MBCA 80, 270 Man. R. (2d) 63, at para.
    20. As the Supreme Court cautioned in
Sattva
, at
    para. 54, an appellate court should not strive to find extricable legal errors
    in what are essentially factual disputes over the objective intention of the
    parties.

[44]

Third,
    a trial judges determination of reasonable notice in a wrongful dismissal case
    is entitled to deference. As this court observed in
Minott v. Tam OShanter

Development Co.
(1999), 42 O.R. (3d) 321 at pp. 343-344:

Determining the period of reasonable notice is an art not a
    science. In each case trial judges must weigh and balance a catalogue of
    relevant factors. No two cases are identical; and, ordinarily there is no one
    right figure for reasonable notice. Instead, most cases yield a range of
    reasonableness. Therefore, a trial judges determination of the period of
    reasonable notice is entitled to deference from an appellate court. An appeal
    court is not justified in interfering unless the figure arrived at by the trial
    judge is outside an acceptable range or unless, in arriving at the figure, the
    trial judge erred in principle or made an unreasonable finding of fact. If the
    trial judge erred in principle, an appellate court may substitute its own
    figure. But it should do so sparingly if the trial judges award is within an
    acceptable range, despite the error in principle.

[45]

The
    rule that the court should interfere sparingly on the issue of reasonable
    notice, even in the presence of an error in principle, has been applied by this
    court in
McNevan v. AmeriCredit Corp
., 2008 ONCA 846, 94 O.R. (3d) 458.

[46]

Against
    that background, I turn to the issues raised by the appellant.

F.

Analysis

(1)

The enforceability of
    the Employment Agreement

[47]

I
    turn first to the issue whether the termination provision in the Employment
    Agreement was enforceable, given that it was signed nine months after the
    appellant commenced employment pursuant to the Offer Letter, which said nothing
    about notice of termination.

[48]

As
    I have noted, the trial judge considered this courts decision in
Hobbs
,
    but found it distinguishable because here there was consideration for a single
    contract made up from two closely related and consistent documents.

[49]

With
    respect, the two documents were not consistent. They differed in at least one
    very material respect. Once accepted, the Offer Letter constituted a complete
    contract of employment. The appellant was employed pursuant to the Offer Letter
    for some nine months before he signed the Employment Agreement. It was an
    implied term of the Offer Letter that he was entitled to reasonable notice
    prior to the termination of his employment:
Francis v. Canadian Imperial
    Bank of Commerce
(1994), 21 O.R. (3d) 75 (C.A.). As the Supreme Court of
    Canada observed in
BG Checo International Ltd. v. British Columbia Hydro
    & Power Authority
, [1993] 1 S.C.R. 12, at p. 31, [t]he law has always
    treated express and implied terms as being equivalent in effect.

[50]

The
    Employment Agreement contained an inconsistent term. Instead of providing for
    reasonable notice, it limited the appellants entitlement to notice of
    termination to the statutory minimum set out in the
ESA
. There was no
    evidence of any discussion of the subject prior to the appellants acceptance
    of the Offer Letter, no evidence that he was told that the Employment Agreement
    would contain terms inconsistent with the Offer Letter and no evidence that he
    agreed to waive his right to reasonable notice of termination when he signed
    the Offer Letter. Accordingly, the Employment Agreement introduced a new, very
    material term, into the existing contract of employment  a term to which the
    appellant had not previously consented and for which he received no
    consideration.

[51]

The
    common law entitlement to reasonable notice of termination has been described
    by the Supreme Court as a necessary consideration of an employment
    relationship:
Machtinger,
at p. 1024. This court has described an
    express term contradicting an implied term of reasonable notice as a
    tremendously significant modification:
Francis
, at p. 84; see also
Braiden
    v. La-Z-Boy Canada Ltd
., 2008 ONCA 464, 294, D.L.R. (4th) 172, at paras.
    48, 57.

[52]

It
    is well-settled that a promise to perform an existing contract is not
    consideration: see e.g.
K.M.A. Caterers Ltd. v. Howie
, [1969] 1 O.R.
    131 (C.A.);
Hobbs
;
Braiden
. Fresh consideration was required:
Francis
.

[53]

In
    my view, the law in this respect is a matter of simple fairness. It is also a
    matter of sound employment practice. As Juriansz J.A. noted in
Hobbs
,
    at para. 1:

Accepting an offer of employment and committing the next stage
    of ones career to a new employer is an important life decision that most
    people make carefully. Instability in an individuals life, and in the
    workforce generally, is minimized when the decision is made on the basis of
    complete and accurate information about the new position.

[54]

Juriansz
    J.A. noted the importance of fresh consideration where an employer seeks to
    amend the employment agreement. He stated, at para. 42:

The requirement of consideration to support an amended
    agreement is especially important in the employment context where, generally,
    there is inequality in bargaining power between employees and employers. Some
    employees may enjoy a measure of bargaining power when negotiating the terms of
    prospective employment, but once they have been hired and are dependent on the
    remuneration of the new job, they become more vulnerable. The law recognizes
    this vulnerability, and the courts should be careful to apply
Maguire
[
v. Northland Drug. Co
, [1935] S.C.R. 32] and
Techniform Products
[v.
Wolder
(2001), 56 O.R. (3d) 1 (C.A.)] only when, on the facts of
    the case, the employee gains increased security of employment, or other
    consideration, for agreeing to the new terms of employment.

[55]

Without
    fresh consideration, the Employment Agreement could not displace the implied
    term of reasonable notice contained in the Offer Letter. The result is that the
    appellant was entitled to reasonable notice of termination at common law. This
    impacts, potentially, his damages in lieu of notice and his entitlement to
    commissions that became payable after his termination.

(2)

Reasonable Notice

[56]

The
    trial judge found that, had the Employment Agreement not applied, the appellant
    would have been entitled to eight months notice, having regard to the
Bardal
factors, the speed with which he found comparable employment and the delay
    before he was able to generate commissions at his new job.

[57]

This
    issue is significant, not to the damages for loss of salary, which were
    addressed through the
ESA
payments and the appellants own mitigation
    efforts, but for lost commission earnings, which took time for the appellant to
    generate at his new job.

[58]

The
    appellant argues that the trial judge erred in principle by failing to give
    consideration to the non-competition and non-solicitation provisions of his
    employment contract. He says that, on a proper analysis, reasonable notice
    should have been 12 months. He relies on
Prozak v. Bell Telephone Co. of
    Canada
, (1984), 46 O.R. (2d) 385 (C.A.);
Kaufman v. Weston
(1996),
    18 C.C.E.L. (2d) 198 (Ont. S.C.); and
Sharpe v. Computer Innovations
    Distribution
(1994), 146 N.B.R. (3d) 254 (C.A.).

[59]

The
    appellant refers to John R. Sproat,
Wrongful Dismissal Handbook
, 5th
    ed. (Toronto: Carswell, 2009), at pp. 6.34.8-6.34.9, to support the submission
    that a restrictive covenant may increase the reasonable notice period. The
    learned author cites two cases of this court in which non-competition covenants
    increased the notice period:
Murrell v. Burns International Security
    Services Ltd
. (1997), 33 C.C.E.L. (2d) 1 and
Ryan v. Laidlaw
    Transportation Ltd.
(1995), 26 O.R. (3d) 97, per McKinlay J.A. (dissenting,
    but not on this point).

[60]

In
    both of those cases though, the non-competition provisions made it more
    difficult for the employee to find comparable employment. There was no evidence
    in this case that the non-competition provisions were likely to make it more
    difficult for the appellant to find comparable employment. I see no error in
    principle in the trial judges failure to consider the impact of the
    non-competition covenants.

[61]

There
    is, however, merit to the appellants submission that the trial judge should
    not have considered the speed with which he found new employment in determining
    the period of reasonable notice. Notice is to be determined by the
    circumstances existing at the time of termination and not by the amount of time
    that it takes the employee to find employment: see
Panimondo v. Shorewood
    Packaging Corp.
(2009), 73 C.C.E.L. (3d) 99 (S.C.), citing
Harper v.
    Bank of Montreal
(1989), 27 C.C.E.L. 54 (Ont. Div. Ct.). If two employees
    in identical circumstances are terminated at the same time, they are entitled
    to the same notice, regardless how long it takes each of them to find a new
    job. One may mitigate her damages by finding a comparable job shortly after
    being dismissed. The other may be unable to find work for years. They are
    entitled to the same notice, regardless of the outcome. The time it takes to
    find a new job goes to mitigation of damages, not to the length of notice.

[62]

I
    am unable to find, however, that the trial judges consideration of this factor
    had a significant impact on his conclusion concerning the proper notice period.
     Having regard to the authorities cited by counsel for the appellant, the
    appropriate range in this case was between eight and twelve months. While the eight
    months awarded by the trial judge was at the very low end of the range, I would
    not interfere with the exercise of his discretion, notwithstanding the error in
    referring to the time it took the appellant to find new work: See
McNevan
    v. AmeriCredit Corp.
, at paras. 34-35.

(3)

Entitlement to commissions

[63]

The
    respondents Commission Plan, which appears to have been re-issued and amended annually,
    was three pages long and covered six different commissions or bonuses. It was
    not disputed that the plan itself was valid and there was consideration for it.

[64]

The
    plan had General Terms, apparently applicable to all forms of commission
    remuneration as well as specific terms applicable to each particular form. Some
    terms were defined and some were not. Its language could only be fully
    understood by someone who was familiar with the respondents business. It is
    clear from his reasons that the trial judge found the language challenging.

[65]

That
    said, as the trial judge observed, the Commission Plan was written in the
    language of the defendants business for use between an employer and its
    employee. The trial judge had the benefit of hearing evidence about how the Commission
    Plan worked in practice. His detailed analysis and interpretation of the
    Commission Plan was informed by the factual matrix developed by the witnesses
    on both sides and the historical application of the plan in the course of the
    appellants employment.

[66]

There
    are three commissions relevant to the EarthLink account. I will begin by
    describing each commission and will summarize the trial judges reasons for
    dismissing the appellants claims for these commissions. Under the heading
    Analysis, I will explain why the trial judges interpretation of the
    Commission Plan contains no extricable error of law and why I would defer to
    that interpretation.

Strategic Account Bonus

[67]

The
    first commission is the Strategic Account Bonus. This was a bonus payable on
    billings for new accounts that were identified as strategic accounts. EarthLink
    was a strategic account. The 2010 Commission Plan provided that, among other
    things, t
he appellant was entitled to a bonus,
    of up to $14,000, for new accounts with billings of no less than $10,000 per
    month for at least three consecutive months. In order to be paid a bonus, the
    respondent had to collect the revenue, as opposed to simply invoicing it. The
    commissions could be claimed by an employee up to 18 months from the time of
    signing the account, provided the employee was in good standing at the time.

[68]

The
    trial judge found that the appellant was not entitled to the Strategic Account
    Bonus for EarthLink. This was because he was not an employee in good standing when
    EarthLink billings commenced in March 2011 and had not proved that he had
    claimed the bonus within 18 months of the account being signed.

Variable Compensation Commission

[69]

The
    second commission, the Variable Compensation (Commission), was payable based
    on an employees attainment of a revenue quota. If the appellant reached 100
    percent of his quota ($600,000 in 2010) he was entitled to 16 percent of that
    revenue. The provisions applicable to this form of commission stated,
    Commissions are paid on a booked basis, with adjustments as necessary for
    credits, charge-backs and other net amounts.

[70]

The
    trial judge found he was not entitled to this commission for EarthLink because
    the EarthLink revenues were not booked and adjusted until March 2011, over a year
    after his termination and outside the reasonable notice period.

Minimum Monthly Revenue Bonus

[71]

The
    third commission was described as a Minimum Monthly Revenue Bonus. The Commission
    Plan described the entitlement to this bonus as follows: Effective for 2012,
    any contract with a minimum monthly recurring revenue fee shall earn the sales
    representative a front-end commission payment equivalent to 100 percent of the
    3rd months consecutive billing  to a maximum of $20,000. This commission,
    like all commissions, was subject to the General Terms of the Commission
    Plan, which provided, among other things, that the Employee must be employed
    in good standing by Hostopia to collect any trailing bonus amounts, which means
    that no trailing bonus survive employee termination for any cause. It also
    provided, Any bonus amounts earned up to termination of employment must be
    paid within 30 days of termination date.

[72]

The
    trial judge found that there was no Minimum Monthly Revenue Bonus payable to
    the appellant because there was no minimum monthly recurring revenue payable on
    the EarthLink contract. In any event, although he did not expressly say so, he
    would have found that the bonus was not payable because of the term requiring
    the employee to be in good standing to collect it.

Analysis

[73]

The
    trial judge made important findings of fact in relation to the appellants
    claims for commissions. These findings were based on his assessment of all the
    evidence, including conflicting testimony that required him to make findings of
    credibility, which he resolved in favour of the respondent.

[74]

First,
    he found that the appellant was assigned the position of lead person on the EarthLink
    account. He did not find the EarthLink opportunity. He worked with a large team
    of the respondents employees.

[75]

Second,
    he rejected the appellants evidence that he was responsible for obtaining a
    deal in principle with EarthLink prior to the termination of his employment. This
    assertion was not confirmed by the documentary evidence and it was inconsistent
    with the appellants own words and conduct. He found that it was very
    improbable that EarthLink decided in late February 2010 to finalize a deal with
    [the respondent] and that the appellant was aware of this.

[76]

Third,
    he found that the appellants contribution to getting the EarthLink deal to a
    finalized contract and converting it into revenue, was no more than 15 percent.
    He said, I find that the plaintiffs work, in a team context, probably
    contributed no more than 15 percent to that outcome, and that that 15 percent
    was in the preliminary stages of a protracted process. In coming to this
    conclusion, the trial judge accepted the respondents evidence that after the
    appellants departure the respondent put much detailed and important work into
    persuading EarthLink to deal with it. The appellant was only one of many of the
    respondents employees who brought the deal to fruition. The work done after
    his termination was much more of a contribution.

[77]

Fourth,
    the trial judge found that the appellants employment was not terminated for
    the purpose of avoiding the payment of commissions on the EarthLink deal. He
    was terminated due to poor sales performance.

[78]

These
    findings are grounded in the evidence and in the trial judges assessment of
    the credibility of witnesses and we cannot interfere in the absence of palpable
    and overriding error. No such error has been demonstrated.

[79]

The
    trial judges findings of fact support the conclusion that the appellant was
    not the effective or substantial cause of the EarthLink contract: see
    Howard A. Levitt,
The Law of Dismissal in Canada
, loose-leaf, 3rd ed.,
    (Aurora, Ont.: Canada Law Book, 2003), at pp. 9-39 to 9-40. Had he been, there
    might have been an argument that he had done all that was necessary to earn the
    commissions and the commission plan only addressed the timing of payment.

[80]

But
    that argument is not available to the appellant. Not only was there no contract
    signed with EarthLink at the time of his termination, the contract was not
    signed until after the expiry of the reasonable notice period. Moreover, the
    language of the commission plan precluded his recovery of commissions. The
    appellant was not entitled to compensation for the commission because the
    revenue from the EarthLink contract was not booked until more than a year
    after the termination of his employment and he was not an employee in good
    standing when he claimed the commission.

[81]

The
    appellant has failed to demonstrate any extricable legal error in the trial
    judges interpretation of the challenging language of the Commission Plan. That
    interpretation was informed by the evidence of the way in which the respondent
    conducted its business and by the practical meaning given by the parties to the
    termination of the contract.

(4)

Unjust Enrichment

[82]

The
    appellant submits that the respondent has been unjustly enriched. He harpooned
    the whale  brought the lucrative EarthLink contract to the respondent  but
    received no compensation for his efforts.

[83]

To
    establish a claim for unjust enrichment, the appellant must demonstrate: (1) an
    enrichment of the defendant; (2) a corresponding deprivation of the plaintiff;
    and (3) an absence of juristic reason for the enrichment:
Garland v.
    Consumers' Gas Co.
, 2004 SCC 25, [2004] 1 SCR 629, at para. 30.

[84]

The
    appellants submissions on this issue impugn the trial judges findings of fact
    concerning his contribution to the ultimate securing of the EarthLink contract.
    The appellant asks us to re-evaluate the evidence, and the credibility of the
    witnesses and to substitute our opinion for the trial judges. He has
    demonstrated no palpable or overriding error in the trial judges assessment of
    the evidence on this issue. In my view, there is simply no basis on which we
    can interfere.

[85]

On
    the trial judges findings of fact, the appellant did not throw the first
    harpoon, the whale was not firmly on the line when his employment was
    terminated, and there was much work still to be done to bring it to shore. This
    work was not accomplished during the appellants employment and his entitlement
    to commission did not arise during the reasonable notice period.

[86]

As
    I have noted, the trial judge found that the appellant was compensated for his
    work on the EarthLink account through his base salary and he had contractually
    agreed that he would not receive further compensation for his work until
    revenues had been booked. Thus, the appellant suffered no deprivation and there
    was a juristic reason for the enrichment of the respondent.

[87]

In
    my view, the trial judge made no error in finding there was no right to
    equitable compensation on unjust enrichment principles.

(5)

Damages

[88]

The
    respondent does not dispute that, if the appellant was entitled to reasonable
    notice, he is entitled to be compensated for the commissions he would have been
    paid in the ordinary course during the reasonable notice period.

G.

Disposition

[89]

For
    these reasons, the appeal is allowed in part, and the judgment below is varied
    by awarding damages assessed in the manner identified by the trial judge, as
    set out in paragraph 37 of these reasons. Counsel indicated that they would
    likely be able to resolve quantum. If they are unable to do so they may make
    submissions in writing within 30 days of the release of these reasons.

[90]

Success
    on this appeal is divided. If counsel are unable to resolve costs, they may make
    written submissions, limited to five pages, excluding the costs outline, also
    within 30 days.

G.R. Strathy C.J.O.

I agree H.S. LaForme
    J.A.

I agree M.H. Tulloch
    J.A.

Released: November 10, 2015


